Citation Nr: 0632100	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-20 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder, secondary to pes planus.

2.  Entitlement to service connection for a right knee 
disorder, secondary to pes planus.

3.  Entitlement to an initial rating in excess of 30 percent 
for pes planus with callosities and hyperkeratosis punctate 
plantaris.

4.  Entitlement to an effective date earlier than April 7, 
1970 for the grant of service connection for pes planus with 
callosities and hyperkeratosis punctate plantaris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for a back 
condition and a right knee disability, both secondary to pes 
planus.

This case previously was before the Board in March 2005, when 
the Board denied service connection for a back disorder and 
right knee disorder, secondary to pes planus.  The veteran 
appealed the case to the U.S. Court of Appeals for Veterans 
Claims.  In January 2006, the Court denied the Board's 
decision, and remanded the issues for compliance with the 
instructions in the Joint Motion for Partial Remand.  These 
directives required that VA obtain any relevant records from 
the Social Security Administration.  Given the favorable 
outcome below, however, no further benefit could come from 
obtaining these records.  For this reason, the Board will 
proceed with this decision without remanding the case to the 
RO for further development.

After this case was returned to the Board, the veteran 
submitted additional relevant evidence that had not been 
considered by the RO.  A remand pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the veteran waived RO 
review of the evidence.

The record also shows an outstanding appeal for the issues of 
an initial evaluation higher than 30 percent for pes planus 
with callouses and hyperkeratosis punctate plantaris, and 
entitlement to an effective date earlier than April 7, 1970 
for the grant of service connection for this disability.  In 
August 2001, the RO denied an evaluation higher than 30 
percent for pes planus with callosities and lumped 
hyperkeratosis punctate plantaris in with pes planus.  The 
veteran filed a notice of disagreement with this decision in 
November 2001, indicating that he should have a separate 
rating for hyperkeratosis plantaris.  In an October 22, 2002 
Supplemental Statement of the Case, the RO addressed the 
increased rating claim for pes planus with callouses and 
hyperkeratosis and also picked up the issue of entitlement to 
an earlier effective date for recurrent hyperkeratosis 
punctate plantaris.  The veteran submitted a timely VA-Form 9 
on December 16, 2002, stating that he wanted to appeal the 
issues of hyperkeratosis of the feet and effective date.  He 
also submitted a letter, contending the assignment of April 
7, 1970 for the effective date for the grant of service 
connection for pes planus with callosities and 
hyperkeratosis.  As the veteran has followed the correct 
procedures in appealing his claims, they are before the 
Board.  See 38 C.F.R. § 20.2000.  The original rating 
decision granting service connection for pes planus was 
appealed to the Board in 1976, but never was adjudicated.  As 
this claim has been outstanding since the date of the 
original rating decision, it is considered an initial rating 
claim. 

The issue of an initial rating in excess of 30 percent for 
pes planus with callosities and hyperkeratosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt, the competent medical evidence of 
record relates the veteran's lower back disorder to his 
service-connected pes planus.

2.  Resolving all doubt, the competent medical evidence of 
record relates the veteran's right knee disorder to his 
service-connected pes planus.

3.  The veteran was discharged from active duty service on 
April 6, 1970.


CONCLUSIONS OF LAW

1.  A lower back disorder is proximately due to service-
connected pes planus. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  A right knee disorder is proximately due to service-
connected pes planus. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

3.  The criteria for an effective date prior to April 7, 
1970, for the grant of service connection for pes planus with 
callosities and hyperkeratosis are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.  

The Board has considered the veteran's service connection 
claims for a low back disorder and a left knee disorder with 
respect to the VCAA, including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome, as noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Regarding the claim for an effective date earlier than April 
7, 1970 for the grant of service connection for pes planus 
with callosities and hyperkeratosis punctate plantaris, the 
VCAA does not apply, as the law, and not the evidence, is in 
dispute.  VA is not required to provide the information and 
evidence necessary to substantiate a claim or assist a 
claimant in developing evidence to substantiate a claim where 
there is no legal basis for the claim or where undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004; 38 U.S.C.A. §§ 5103, 5103A.  The 
veteran was assigned service connection for pes planus with 
an effective date based on the date of his discharge from 
service.  As the veteran does not contend that he was 
discharged from service prior to April 6, 1970, the facts are 
not in dispute.  The record shows the veteran was notified of 
the procedure for perfecting his appeal, satisfying the due 
process requirements.  See 38 C.F.R. § 3.103.  Therefore, 
even in light of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which requires notice of the regulations for 
effective dates and disability ratings, no additional 
assistance could aid in substantiating the veteran's claim 
for an earlier effective date.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(d).

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low back disorder

The veteran's service connection claim for a low back 
condition as secondary to his service-connected pes planus 
was received by the RO in May 1980.  The veteran has since 
submitted numerous statements and testimony, essentially 
contending that his current lumbar spine disability was 
proximately caused by his service-connected pes planus.

Initially, the record shows complaints of chronic back pain 
and a current lumbar spine disability.  A February 1978 VA 
clinical record shows findings of lower back muscular spasms.  
A March 1980 VA clinical record shows complaints of low back 
pain; and a September 1980 VA examination report shows a 
diagnosis of lumbosacral strain.  In November 1986, a VA x-
ray examination report shows complaints of low back pain with 
findings of some sclerosis about the inferior facets of L5.  
A June 2001 QTC examination report shows a diagnosis of 
degenerative arthritis of the lumbar spine with 
retrospondylolisthesis of L5 on S1and disc space narrowing at 
L5-S1, with well-preserved range of motion and pain at 
extreme range of motion.  An August 2006 private chiropractor 
report shows a diagnostic impression of degenerative disc 
disease L5, S1.

The veteran does not contend, nor does the evidence show that 
his lumbar spine disability was directly or presumptively 
incurred in service.  The service medical records show an 
October 1963 report that the veteran had complaints of low 
back pain after falling and injuring his back.  There are no 
other findings related to the spine in service or until eight 
years after discharge in 1978.  See 38 C.F.R. §§ 3.307, 
3.309.  Therefore, the next issue is whether there is any 
evidence relating the current lumbar spine disability to the 
service-connected pes planus.  

Upon review, there is evidence both for and against the 
claim.

The unfavorable evidence consists of a June 2001 QTC 
examination report, which shows the veteran attributed his 
back pain to the fact that he had flatfeet.  The veteran 
indicated that despite wearing special shoes and receiving 
treatment for his flatfeet, his condition never improved, and 
as a result, he continued to have low back pain.  The 
examiner stated that there were no reports in any literature 
that would indicate that pes planus contributed to 
degenerative arthritis.  He noted that the veteran's 
degenerative arthritis was a problem of aging.  The examiner 
thus found that based on the veteran's history, the available 
medical records reviewed, and the present diagnostic test 
results and examination, it was his opinion that the back 
condition was not related to the service-connected pes 
planus.

The favorable evidence consists of an August 2006 private 
chiropractor record, which notes that the veteran presented 
at the office for an examination of his low back.  The 
chiropractor noted that medical records were reviewed, 
regarding the low back from 1966 to 2003.  The chiropractor 
further noted that following an examination in 1975, the 
veteran was found to have a bilateral limp due to foot pain.  
The chiropractor stated that it was likely, or at least as 
likely not that the subsequent low back pain was related to 
the veteran's foot condition, indicating that abnormalities 
in gait over time created imbalances and unequal joint 
stress, which could directly impact the low back.

Both examiners indicated a review of previous medical records 
and provided reasons and bases for their findings; they only 
differed in their medical opinions and the fact that one is a 
physician and the other a chiropractor.  As the evidence is 
more or less equally-balanced in showing whether or not the 
current lumbar spine disability is related to the service-
connected pes planus, all doubt is resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

For this reason, service connection for a low back disorder 
as secondary to pes planus is warranted.

Right knee disorder

The veteran filed a service connection claim for a right knee 
disorder in February 2000.  He has since submitted numerous 
statements and testimony, essentially contending that his 
current right knee disability was proximately caused by his 
service-connected pes planus.

Initially, the record shows long-standing complaints of right 
knee pain and a current right knee disability.  An October 
1975 VA examination report shows complaints of pain and 
giving way in the right knee that started in 1973.  Physical 
examination showed absence of reflexes at the right knee and 
mild crepitation.  A November 1986 VA medical record notes a 
complaint of right knee pain.  A February 2000 VA medical 
record notes complaints of intermittent right knee pain and 
weakness for the past 25 years.  In March 2000, a VA 
outpatient treatment report shows the veteran called to 
request pain medication for relief of right knee pain.  An 
April 2000 VA x-ray examination report shows an assessment of 
mild degenerative joint disease of the right knee.  A June 
2000 VA medical record shows a finding of knee arthralgia.  
An August 2006 private chiropractor record shows a diagnosis 
of osteoarthritis of the right knee.

The veteran does not contend, nor does the evidence show, 
directly or presumptively, that his right knee disability was 
incurred in service.  The service medical records are 
negative for any findings related to the knee, and the first 
diagnosis of degenerative joint disease after service was in 
2000, which is 30 years after discharge.  See 38 C.F.R. 
§§ 3.307, 3.309.  Therefore, the next issue is whether there 
is any evidence relating the current right knee disability to 
the service-connected pes planus.  

Upon review, the record includes evidence both for and 
against the claim.

The unfavorable evidence consists of a June 2001 QTC 
examination report, which shows the examiner noted that the 
veteran's complaints of a right knee condition with pain were 
unsubstantiated by orthopedic examination.  The examiner thus 
found that based on the veteran's history, the available 
medical records, and the current diagnostic tests and 
examination, the veteran's knee condition was not related to 
the service-connected pes planus.  

The favorable evidence consists of an August 2006 private 
chiropractor record, which notes that the veteran presented 
at the office for an examination of his right knee extremity.  
The chiropractor noted that medical records were reviewed, 
regarding the right knee from 1966 to 2003.  The chiropractor 
further noted that following an examination in 1975, the 
veteran was found to have a bilateral limp due to foot pain.  
The chiropractor stated that it was likely, or at least as 
likely not that the subsequent right knee pain was related to 
the veteran's foot condition, indicating that abnormalities 
in gait over time created imbalances and unequal joint 
stress, which could directly impact the knee.

The evidence is more or less equally-balanced in showing 
whether or not the current right knee disability is related 
to the service-connected pes planus.  Both examiners 
indicated a review of previous medical records and provided 
reasons and bases for their findings; they only differed in 
their medical opinions and the fact that one is a physician 
and the other a chiropractor.  For this reason, all doubt is 
resolved in the veteran's favor and service connection for a 
right knee disorder as secondary to pes planus is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Effective date

The veteran seeks entitlement to an effective date earlier 
than April 7, 1970 for the grant of service connection for 
pes planus with callosities and hyperkeratosis punctuate 
plantaris.  He contends that his condition was noted in 
service as early as May 1966.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

The effective date for direct service connection will be the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service, which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(2).

The DD-Form 214 shows the veteran was honorably discharged 
from active duty service on April 6, 1970.  Therefore, based 
on applicable regulations, he is not entitled to an effective 
date earlier than April 7, 1970 for the grant of service 
connection for pes planus with callosities and 
hyperkeratosis.  See 38 C.F.R. § 3.400(2); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  This is true even if the 
veteran's pes planus manifested during his active duty 
service. 

For this reason, the claim for entitlement to an earlier 
effective date for the grant of service connection for pes 
planus with callosities and hyperkeratosis punctuate 
plantaris is denied.




ORDER

Entitlement to service connection for a lower back disorder 
secondary to pes planus is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to service connection for a right knee disorder, 
secondary to pes planus is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to an effective date earlier than April 7, 1970 
for the grant of service connection for pes planus with 
callosities and hyperkeratosis punctuate plantaris is denied


REMAND

The veteran seeks an initial rating higher than 30 percent 
for pes planus with callosities and hyperkeratosis punctate 
plantaris.  Specifically, he contends that he is entitled to 
separate ratings for pes planus and hyperkeratosis.

The record shows the veteran is in receipt of Social Security 
Administration (SSA) benefits, but does not include the 
complete record used by SSA or the decisional document.  VA 
should contact the veteran to determine whether his SSA 
benefits are for his service-connected pes planus with 
callosities and hyperkeratosis punctate plantaris, and if so, 
should obtain the records.  See 38 C.F.R. § 3.159(c)(2) 
(2006); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight).

Accordingly, the case is REMANDED for the following action:

1. Ensure that the notice requirements 
are satisfied in accordance with 
38 U.S.C.A. §§ 5103, and 5103A, and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All notice 
requirements must be provided in one 
letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

2.  Contact the veteran to determine 
whether any of his SSA benefits are 
related to his service-connected pes 
planus with callosities and 
hyperkeratosis punctate plantaris.  If 
so, or if the veteran does not respond, 
obtain the records.  The veteran should 
be given a reasonable opportunity to 
respond to the request. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


